Exhibit 10.20

FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
“Amendment”) is made as of February 13, 2014, by and between each of the
entities listed on Exhibit A attached hereto (collectively, “Seller”), and
AMERICAN REALTY CAPITAL VII, LLC, a Delaware limited liability company
(“Buyer”).
WHEREAS, Buyer and Seller entered into that certain Agreement for Purchase and
Sale, with an Effective Date of January 14, 2013 (the “Agreement”), with regard
to the Properties, as more particularly described in the Agreement. Buyer and
Seller wish to amend the Agreement as provided herein.
NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:
1.
Due Diligence Period. Buyer and Seller hereby acknowledge that the Due Diligence
Period with respect to the Unencumbered Properties expires at 8:59 PM EST on
February 13, 2014. Notwithstanding anything in the Agreement to the contrary or
any other agreements or understandings to the contrary between Buyer and Seller,
the Due Diligence Period with respect to the Stockbridge Property and the
Village Center Property shall expire at 8:59 PM EST on February 18, 2014.
Notwithstanding the immediately preceding sentence, Buyer agrees that it has
satisfied itself with all diligence matters as to the Stockbridge Property and
the Village Center Property other than title and survey review, and hereby
waives its right to terminate the Agreement during the Due Diligence Period as
to the Stockbridge Property and the Village Center Property with respect to
diligence matters other than title and survey matters.



2.
PrimeLending Leasing Commission and Tenant Improvement Allowance.
Notwithstanding anything in the Agreement to the contrary or any other
agreements or understandings to the contrary between Buyer and Seller, Buyer and
Seller agree to share the costs of any leasing commission and/or tenant
improvement allowance payable under that certain Second Amendment to Lease,
dated January 27, 2014, by and between Plank LaSalle Medical Office, L.L.C., a
Delaware limited liability company, and PrimeLending, A PlainsCapital Company, a
Texas corporation (the “Prime TI/LC Costs”), as follows: (a) Seller shall
receive a credit at Closing equal to the amount of any Prime TI/LC Costs
actually paid by Seller as of the Closing Date of the Plank Property multiplied
by a fraction whose (x) numerator shall be the number of days from the Closing
Date of the Plank Property through and including February 28, 2015, and (y)
denominator shall be 365; and (b) Buyer shall receive a credit at Closing equal
to the amount of any Prime TI/LC Costs outstanding as of the Closing Date of the
Plank


  

--------------------------------------------------------------------------------



Property multiplied by a fraction whose (x) numerator shall be the number of
days from March 1, 2014 through and including the Closing Date of the Plank
Property, and (y) denominator shall be 365.


3.
Miscellaneous. Except as expressly modified hereby the terms of the Agreement
shall remain in full force and effect as written. Capitalized terms used herein
but not defined herein shall have the meanings given to such terms in the
Agreement. This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties
and delivered to the other party. Signatures on this Amendment which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature of this Amendment to the other party upon
request.



[Signatures appear on following page]

  

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.


BUYER:
SELLER:


AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company
ON BEHALF OF ALL SELLERS LISTED ON EXHIBIT A HEREOF (BUT NOT IN ITS INDIVIDUAL
CAPACITY)


By:  /s/ Edward M. Weil, Jr.
   Name: Edward M. Weil, Jr.
   Title: President  
   
LASALLE MEDICAL OFFICE FUND II,
a Maryland real estate investment trust


   
By: /s/ Steven W. Bohen
   Name: Steven W. Bohen
   Title: President     
      
   
      
 
 
 





--------------------------------------------------------------------------------





EXHIBIT A
SELLERS


1.
PMB Arrowhead #2 LLC, a Delaware limited liability company – Arrowhead Medical
Plaza II

2.
Grand Rapids LaSalle Medical Office, L.L.C., a Delaware limited liability
company – 310 Lafayette MOB

3.
LMOF II Bowie Gateway, LLC, a Delaware limited liability company – Bowie Gateway
Medical Center

4.
Group Six Properties Stockbridge, LLC, a Georgia limited liability company –
Stockbridge Family Medical Center

5.
Village Center Parkway Office Building, L.L.C., a Georgia limited liability
company – Village Center Parkway

6.
Creekside Medical Building, L.P., a Georgia limited partnership – Creekside MOB

7.
Benedictine LaSalle Medical Office, L.L.C., a Delaware limited liability company
– Benedictine Cancer Center

8.
New Paltz LaSalle Medical Office, L.L.C., a Delaware limited liability company –
New Paltz Medical Center

9.
New Windsor LaSalle Medical Office, L.L.C., a Delaware limited liability company
– Medical Center of New Windsor

10.
Plank LaSalle Medical Office, L.L.C., a Delaware limited liability company –
Plank Medical Center

11.
Cushing LaSalle Medical Office, L.L.C., a Delaware limited liability company –
Cushing Center

12.
Slingerlands I LaSalle Medical Office, L.L.C., a Delaware limited liability
company – Slingerlands Crossing Phase I

13.
Slingerlands II LaSalle Medical Office, L.L.C., a Delaware limited liability
company – Slingerlands Crossing Phase II



